EXHIBIT The Commonwealth of Massachusetts William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts02108-1512 Articles of Amendment (General Laws Chapter 156D, Section10.06; ) (1) Exact name of corporation:Implant Sciences Corporation (2) Registered office address:600 Research Drive, Wilmington, MA01887 (number, street, city or town, state, zipcode) (3) These articles of amendment affect article(s):III, IV (specify the number(s) of article(s) being amended (I-VI)) (4) Date adopted:June 30, 2009 (month, day, year) (5) Approved by: (check appropriate box) [] the incorporators. [x ] the board of directors without shareholder approval and shareholder approval was not required. [] the board of directors and the shareholders in the manner required by law and the articles of organization. (6) State the article number and the text of the amendment. Unless contained in the text of the amendment, state the provisions for implementing the exchange, reclassification or cancellation of issued shares. Article IV – Please see Article IV Continuation Sheet 1 Continuation Sheet 1 IMPLANT SCIENCES CORPORATION Articles of Amendment RESOLVED: That, pursuant to the authority expressly granted to and vested in the Board of Directors of the Corporation by the provisions of Article IV of the Amended and Restated Articles of Organization of the Corporation (the “Articles of Organization”) and Section 26 of the Massachusetts Business Corporation Law, the Board of Directors hereby creates, from the 5,000,000 shares of Preferred Stock, par value $.10 per share (the “Preferred Stock”), of the Corporation authorized to be issued pursuant to the Articles of Organization, a series of Preferred Stock, consisting of 2,000,000 shares of Series F Convertible Preferred Stock (the “Series F Preferred Stock”), and hereby fixes the powers, designations, preferences, qualifications, limitations and restrictions of the shares of such Series F Preferred Stock, as set forth in Exhibit A hereto. To change the number of shares and the par value,* if any, of any type, or to designate a class or series, of stock, or change a designation of class or series of stock, which the corporation is authorized to issue, complete the following: Total authorized prior to amendment: WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common 50,000,000 $.10 Preferred 5,000,000** $.10 ** Of which 250,000 shares are designated Series A Preferred Stock; 200,000 shares are designated Series B Preferred Stock; 250,000 shares are designated Series C Preferred Stock; 500,000 shares are designated Series D Preferred Stock; and 1,000,000 shares are designated Series E Preferred Stock. . Total authorized after amendment: WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common 50,000,000 $.10 Preferred 5,000,000** $.10 ** Of which 250,000 shares are designated Series A Preferred Stock; 200,000 shares are designated Series B Preferred Stock; 250,000 shares are designated Series C Preferred Stock; 500,000 shares are designated Series D Preferred Stock; 1,000,000 shares are designated Series E Preferred Stock; and 2,000,000 shares are designated Series E Preferred Stock. (7) The amendment shall be effective at the time and on the date approved by the Division, unless a later effective date of not more than 90 days from the date and time of filing is specified: . *G.L.
